LEHAN, Judge.
In this child custody proceeding a divorced father, a resident of Florida, appeals from the trial court’s order declining to exercise jurisdiction over a child of the marriage living with her mother in Indiana. We affirm.
Although one child of the marriage is in Florida with the father, the child who is the subject of this proceeding has not been in Florida since July 1983, when her mother moved with her to Indiana. We have considered the father’s arguments and do not conclude that the trial court erred in finding that the pertinent requirements of section 61.1308(l)(b), Florida Statutes (1983), for jurisdiction do not exist. Those requirements are that the child must have a significant connection with this state and that there must be available in this state substantial evidence concerning the child’s present or future care, protection, training and personal relationships.
Moser v. Davis, 364 So.2d 521 (Fla. 2d DCA 1978), relied upon by the father, is distinguishable. Moser involved the emergency provisions of section 61.1308(1)(c), which are applicable when the child is physically present in Florida.
It appears that Indiana is the proper forum for a custody proceeding with respect to the child who is with her mother in Indiana.
Affirmed.
GRIMES, A.C.J., and SCHEB, J., concur.